Citation Nr: 0024436	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-04 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of injury to the xiphoid with tenderness, 
currently rated as noncompensably disabling.

2.  Evaluation of deviated nasal septum, right, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for residuals of an 
injury to the right thumb.

5.  Entitlement to service connection for residuals of a 
skull injury.

6.  Entitlement to service connection for a bilateral 
ankle/foot disability.

7.  Entitlement to service connection for hepatitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to January 
1969.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

At hearing held before the RO in September 1998, the 
appellant clarified the issues he wished to pursue on appeal.  
The issue regarding the thumbs was clarified to be the right 
thumb.  The appellant withdrew his appeal as to service 
connection for poison oak and clarified that he was claiming 
entitlement to service connection for residuals of a 
poisoning incident in service.  He withdrew his appeal 
regarding service connection for an insect bite of the left 
hand.  A Substantive Appeal may be withdrawn in writing any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (b)(1999).  Accordingly, this issue is withdrawn. 

During the hearing, the claims for service connection for 
residuals of a poisoning incident in service, service 
connection for chronic sinusitis secondary to service 
connected deviated nasal septum, and service connection for 
chest pain were referred for initial RO consideration.  The 
Board notes that in an October 1996 VA examination, the 
examiner indicated that the appellant's "current symptoms 
are secondary to this problem [nasal septal deformity]."  
The Board refers the issues to the RO to take appropriate 
action with respect to this claim, as the Board does not 
have jurisdiction over this claim.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1999).  The veteran should 
be informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1999).  If there is any intent to appeal, there is 
an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1999).

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Residuals from an injury to the xiphoid is manifested by 
tenderness to palpation.

2.  The appellant is in receipt of the maximum schedular 
evaluation for deviated nasal septum, right.

3.  Competent evidence attributing post-service degenerative 
disc disease of the lumbar spine to service has not been 
presented.

4.  Competent evidence attributing post-service decreased 
grip strength to an inservice right thumb injury has not been 
presented.

5.  Competent evidence of residuals of a head or skull injury 
in service has not been presented.

6.  Competent evidence attributing left ankle or foot 
weakness or instability to service has not been presented.

7.  Competent evidence attributing right ankle or foot 
weakness or instability to service has not been presented.

8.  Competent evidence linking post-service hepatitis C to 
service has not been presented.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for injury to 
the xiphoid have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5299-
5297 (1999).

2.  The claim for an increased schedular evaluation for 
service connection for deviated nasal septum, right is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a back injury, to 
include degenerative disc disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for residuals of a right 
thumb injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim for service connection for residuals of a head 
or skull injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The claim for service connection for a left foot or ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim for service connection for a right foot or 
ankle disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

7.  The claim for service connection for hepatitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from an April 1997 rating decision that 
granted service connection for an injury to the xiphoid with 
tenderness and assigned a noncompensable evaluation; granted 
service connection for a deviated nasal septum and assigned a 
10 percent evaluation; and denied service connection for a 
back condition; residuals of an injury to the right thumb; 
residuals of a skull injury; a bilateral ankle/foot 
disability; and for hepatitis.

The appellant testified before the RO in September 1998.  The 
injury to his xiphoid was very irritating.  The pain was not 
constant, but if it was touched at any time it was painful.  
He reported that it protruded from his chest, and the hearing 
officer confirmed that it was noticeable through his shirt.  
He believed that his fractured nose caused chronic sinusitis 
and caused him to snore.  He was beaten by another soldier in 
service.  His nose, skull, and back conditions were a result 
of this fight.  He did not remember if he was seen by a 
doctor after this.  He thought he had a concussion.  The 
skull injury made him aggressive and gave him mental problems 
that were getting worse.  He was a boxer in service, and 
might have gotten some of these injuries from boxing.  In a 
1968 fight his back went out.  He knew his back was hurt but 
it did not start going out on him right away, it starting in 
the past 10-15 years.  Now he could not lift anything or walk 
very far because of his back.  He believed he contracted 
hepatitis through boxing.  He was sometimes covered in blood 
after a fight.  He was not a drug addict or homosexual, so he 
did not see any other way that he could have contracted it.  
He found out he had hepatitis after he gave blood through the 
Red Cross and they told him.  He sprained his foot/ankles in 
service and they would swell.  They have been fractured and 
casted.  He was taught how to wrap them and wrapped them 
after service, along with heat, ice or rest.  He claimed that 
his feet were weak and unstable from service.  He had 20 
ankle sprains during his lifetime, and at least 3-4 were in 
service.  His right thumb was broken in service during a 
boxing match.  Afterward, and the thumb was swollen.  He went 
to the VA Medical Center while he was at home and was told it 
was broken.  Since it healed he cannot use it, and cannot 
grip anything for a long period of time.

The appellant testified that he had personally attempted to 
develop additional service medical and post-service treatment 
records regarding all of his claimed disabilities, but could 
not obtain any additional records other than the ones already 
associated with the claims folder.  He could not recall with 
any specificity, the names of any private physicians that he 
might have seen after service.  At the conclusion of the 
hearing, the hearing officer advised the appellant that if he 
was to think of or obtain any additional medical records that 
would support his claims, he should submit them.

Service medical records reflect a normal clinical evaluation 
as to all body systems at the time of his June 1965 
enlistment examination except the right ankle.  The examiner 
identified an abnormality of the right ankle that merited an 
orthopedic consultation.  The appellant reported a pre-
service right ankle injury due to a fall.  He was 
asymptomatic.  Physical examination revealed full range of 
painless ankle motion with good dorsalis pedis and posterior 
tibial pulses.  There was no neurological deficit and he had 
a normal gait.  X-ray examination revealed no bony or joint 
abnormalities.  The impression was of a normal ankle with no 
anticipated disability.  In February 1966 the appellant 
reported an old injury to the ankles that was giving out when 
his walked.  An ace bandage was supplied.  In May 1966, the 
appellant reported an old ankle injury.  He was having 
difficulty standing at attention.  There was possibly some 
lateral laxity.  X-ray examination revealed rounded soft 
tissue calcifications at the tip of the lateral malleolus, 
which were probably the result of an old healed injury.  
There was a separate bone fragment at the articulation 
between the navicular and cuneiform along the superior 
aspect.  This also appeared to be an old injury.  The 
appellant was advised to return if he had trouble.  A 
separation examination in December 1968 noted a normal 
condition of all of the body systems with the exception of 
the right ankle.  There was no loss of range of motion in the 
right ankle.  The appellant reported swollen or painful 
joints; ear, nose or throat trouble; a history of broken 
bones; and foot trouble.  The examiner documented only the 
appellant's complaint that the ankles swelled and were 
painful occasionally.

VA Medical Center records from August 1996 reflect moderate 
spasms of the lumbosacral paraspinous muscles.  He had pain 
in the lower back at 45 degrees of straight leg raising, and 
earlier on the right.  Deep tendon reflexes remained 2+.  X-
rays revealed degenerative disc disease and disc space 
narrowing at L5-S1.  Chest X-ray showed a heart of normal 
size and his lungs were clear.  Blood testing had revealed a 
low platelet count and this was said to be secondary to an 
unknown cause.  Lumbar disc space narrowing was also 
diagnosed.

A magnetic resonance imaging of his brain in September 1996 
was unremarkable.  A magnetic resonance imaging of his lumbar 
spine in September 1996 revealed spondylosis and degenerative 
disc disease.  On examination, the appellant denied alcohol 
intake except on very rare occasions.  He had been told years 
ago he had hepatitis.  His abdomen was flat with intact 
musculature.  Bowel sounds were present.  There was no 
palpable enlargement of the spleen.  There was slight 
enlargement of the upper pole of the liver, and both liver 
and spleen were tender to deep palpation.  He was diagnosed 
with a previously noted lymphadenopathy, and low back pain 
with moderate spasm.  A hepatitis evaluation was ordered.  A 
liver and spleen scan in October 1996 revealed 
hepatosplenomegaly.  Probable chronic hepatitis was diagnosed 
in October 1996.

A VA examination was conducted in October 1996.  The 
appellant complained of soreness in the area of his xiphoid 
process.  He had pain in his left chest area and could not 
lie on his left side as a result.  On examination, there was 
tenderness to the touch at the xiphoid.  There was no chest 
wall pain to chest compression.  Chest X-ray showed the lungs 
to be free of any acute process.  Both lungs were somewhat 
emphysematous.  The heart size and pulmonary vasculature 
appeared normal.  Laboratory blood testing was reviewed.  An 
injury to the xiphoid with tenderness was diagnosed.  

On examination of his nose, the appellant reported chronic 
nasal obstruction and drainage since a traumatic fracture in 
service.  The external structures showed some abnormalities.  
There was a slight depression of the right nasal bone with a 
very slight step off noted.  There were no other masses or 
abnormalities seen over the paranasal sinuses or nasal 
structures.  Intranasally, there was a very wide sweeping 
deviation of the nasal septum to the right side with 
significant obstruction of the right nasal passage.  The 
turbinates and mucosa were normal.  There were no polyps, 
infectious drainage or other abnormalities.  There was no 
evidence of sinusitis.  The oral cavity, pharynx, larynx, and 
neck were normal.  The appellant had a significant nasal 
septal deformity and the clinical findings were consistent 
with a fracture of the right nasal bone as well as the 
septum.  The current symptoms were secondary to this problem.

Hepatitis C was diagnosed in December 1996.  VA Medical 
Center records from September 1997 reflected complaints of 
back pain.  The appellant knew it was related to his job.  He 
was in pain all day until he got home and got off his feet.  
Chronic low back pain was diagnosed.


Evaluation of Assigned Ratings

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has continued the issue as entitlement to an increased 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed any of the issues 
and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue has been 
phrased.  It also appears that the Court has not provided a 
substitute name for the issue.  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  Fenderson v. Brown, 12 Vet. 
App. 119 (1999).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from service and the VA Medical 
Center.  A transcript of the appellant's testimony before the 
RO has been associated with the claims folder.  In testimony, 
the appellant indicated that he has exhausted all avenues for 
additional evidence and identified no outstanding evidence 
which would be relevant to this claim.  The appellant applied 
for two extensions of time to submit additional evidence to 
support his claims, both were granted, but the appellant has 
submitted no additional evidence.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 and 4.45 
in making its determination regarding musculoskeletal 
disabilities.  However, the Court of Veteran's Appeals has 
specifically limited the applicability of DeLuca to 
limitation of motion.  The evaluation of the xiphoid 
disability by analogy to the ribs (Diagnostic Code 5299-5297) 
is not predicated on range of motion.  See, Johnson v. Brown, 
9 Vet. App. 7, 10-11 (1996).  Therefore, consideration of 
these provisions does not apply in this case.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

1.  Evaluation of injury to the xiphoid with tenderness, 
currently rated as noncompensably disabling.

This disability has been rated by analogy to removal of ribs.  
Removal of more than six ribs warrants a 50 percent 
evaluation.  Removal of five or six warrants a 40 percent 
evaluation.  Removal of three or four ribs warrants a 30 
percent evaluation.  Removal of two ribs warrants a 20 
percent evaluation.  With one rib removed or with resection 
of two or more ribs without regeneration, a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.71a; Diagnostic Code 
5297 (1999).  The Board agrees that this is the most 
appropriate Diagnostic Code for rating this disability.  
After reviewing all of the evidence, the Board finds that 
there are no other Diagnostic Codes that would be appropriate 
to rate this disability by analogy. 

The preponderance of the evidence is against a compensable 
evaluation for this disability.  There is no competent 
evidence that the xiphoid was removed, therefore a 
compensable evaluation is not warranted.

The Board has considered that the xiphoid is painful when 
touched and that it protrudes.  However, there is no evidence 
that there is functional loss or impairment due to this 
disability thereby warranting a compensable evaluation.  
There is no movement associated with the xiphoid and no 
competent evidence of painful motion, weakness, or other 
limitation associated with the pain on palpation.  The 
appellant has complained that he cannot sleep on one side, 
but no competent evidence has associated this problem with 
the service-connected injury to the xiphoid.  Even if we 
accept the appellant's statement, such a fact does not 
warrant a compensable evaluation.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

2.  Evaluation of deviated nasal septum, right, currently 
evaluated as 10 percent disabling.

A traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction one side is assigned a 10 percent evaluation.  
38 C.F.R. § 4.96; Diagnostic Code 6502 (1999).  

The appellant is in receipt of the maximum schedular 
evaluation for this disability.  As previously noted in the 
introduction, extra-schedular consideration is not warranted, 
and the claim for service connection for chronic sinusitis 
secondary to service connected deviated nasal septum has been 
referred for RO initial consideration.  There is no evidence 
of loss of part of the nose or scars, therefore an assignment 
of an evaluation under 38 C.F.R. § 4.96; Diagnostic Code 6504 
(1999) is not warranted. 

A claim for an increased rating based on the initial 
evaluation is well grounded only so long as the rating 
schedule provides for a higher evaluation.  Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995).  Accordingly, the claim 
for a higher rating for deviated nasal septum right is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.  
Due consideration has been given to the places, types, and 
circumstances of such veteran's service.  38 U.S.C.A. § 1154 
(a)(West 1991).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, No. 98-48 (U. S. Vet. App. Aug. 
18, 2000).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Lay testimony is competent only when it regards the 
observable features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

When the Board does not reach the merits of the appellant's 
claim because it is not well grounded, the Board does not 
address the appellant's argument as to the application of the 
benefit-of-the-doubt rule.  See Martinez v. Brown, 6 Vet. 
App. 462, 464 (1994) ("in the context of a well grounded 
claim, the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

1.  Back condition.

The claim for service connection for a back condition is not 
well grounded.  The appellant is competent to report that he 
hurt his back in service, either after he was beaten up or 
during a boxing match.  The Board accepts this testimony for 
well-groundedness purposes.  

Degenerative disc disease and disc space narrowing have been 
identified in the lumbar spine many years after service.  
However, no competent evidence has been presented that 
attributes this to service.  Injuries such as the ones the 
appellant has described are consistent with the appellant's 
service on the boxing team, and have been given due 
consideration.  38 U.S.C.A. § 1154 (a).  However, in the 
absence of competent evidence linking post-service back 
disability to service, the claim is not well grounded.

The Board has considered the appellant's testimony that he 
believes his post-service back degenerative disc disease was 
attributable to being beaten up in service or due to his 
boxing activity in service.  The appellant lacks the medical 
training and expertise to attribute his post-service 
degenerative disc disease to inservice complaints or 
injuries.  Layno, 6 Vet. App. at 465.  We also note that the 
appellant has not claimed continuity of symptomatology.

2.  Residuals of an injury to the right thumb.

The claim for service connection for residuals of a right 
thumb injury is not well grounded.  The appellant is 
competent to report that he injured his right thumb in 
service.  His testimony that he cannot use that thumb or 
grip for long periods has been considered.  However, he has 
presented no competent evidence of current thumb disability, 
as this requires medical evidence.  Chelte v. Brown, 10 Vet. 
App. 268 (1997). 

3.  Residuals of a skull injury.

The claim for service connection for a skull injury is not 
well grounded.  The appellant is competent to provide 
evidence of an inservice head injury, and head trauma is 
consistent with service on a boxing team.  

The claim is not well grounded due to the lack of competent 
evidence of a head or skull disability.  A medical 
examination or other medical evidence that shows that the 
veteran currently suffers from a claimed disability is a 
fundamental prerequisite for establishing service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.  The 1996 magnetic resonance imaging scan of 
his brain was normal.

The Board has considered the appellant's testimony that he 
had a concussion in service and this caused mental problems 
and aggression.  The appellant lacks the medical training 
and expertise to attribute post-service behaviors or 
psychiatric disability to an inservice head trauma.  In the 
absence of competent evidence that links post-service 
disability to service, the claim is not well grounded.

4.  Bilateral ankle/foot disability.

The appellant was unclear in his testimony as to whether he 
was claiming a foot or ankle disability and he did not 
distinguish between the feet, therefore the Board will 
consider both feet/ankles.

Left:  A claim for service connection for a left ankle/foot 
disability is not well grounded.  No abnormality was noted as 
to the left ankle or foot at the time the appellant entered 
into service.  The appellant is competent to note ankle pain 
or swelling in service.  At separation, the examiner 
indicated a complaint that the ankles swelled and were 
painful occasionally.

Post-service, no examiner has noted any left ankle or foot 
disability or attributed this to service or the inservice 
complaints.  The Board has examined the appellant's 
testimony.  He is competent to report that his ankles feel 
weak and unstable.  However, he is not competent to attribute 
current weakness or instability to inservice complaints of 
pain and swelling.  In addition, he is not competent to enter 
a diagnosis.  Chelte, 10 Vet. App. at 268.

The Board has also considered the appellant's testimony in 
light of 38 C.F.R. § 3.303(b)(1999).  The appellant noted 
ankle swelling and pain in service and testified that he was 
taught how to wrap them up and did so for years after 
service, along with hot/cold therapy and rest.  This is 
sufficient to establish continuity of symptomatology post-
service.  However, the claim remains not well grounded in the 
absence of a competent opinion that links a current 
disability to this post-service symptomatology.  No post-
service examiner has diagnosed a current left ankle 
disability.  No post-service examiner has linked a left ankle 
or foot disability to the post-service symptomatology of 
swelling or pain.  There is a complete absence of medical 
evidence showing a common underlying cause of those symptoms.  
Additionally, this is not a case where lay testimony is 
competent to provide the required evidence of a nexus.  
Although the appellant, even as a layperson, is competent to 
describe that he has experienced pain or swelling located in 
his ankles, he is not competent to provide a medical 
conclusion as to the cause of such pain.  The cause of the 
appellant's current ankle pain or swelling does not present 
an issue that may be satisfied by lay testimony.  Here the 
issue is the cause of an aching ankle, a matter that is not 
visually observable in this case.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).

Right:  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled in to service 
except as to defects, infirmities or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed 
prior thereto.  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase is due to the 
natural progress of the disease.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1153 (West 1991); 38 C.F.R. § 3.304, 
3.306 (1999).

A right ankle abnormality was noted at the time of the 
appellant's entry into service.  Therefore, he is not 
entitled to a presumption of sound condition as to the right 
ankle.  This finding is supported by the appellant's 
testimony that he had sprained his ankles on multiple 
occasions and his multiple inservice assertions of a pre-
service right ankle injury.  The fact that the follow-up 
examination noted the preservice casting and that there was 
an essentially normal ankle with no anticipated disability, 
does not change the status of the enlistment examination.

The initial June 2, 1965 examiner checked abnormal in regard 
to the lower extremities.  However, he also checked normal.  
While checking abnormal, he also referred a reviewer to item 
74, wherein it was noted that item 37 (lower extremities) was 
a normal right ankle.  The consultation report identified the 
history of preservice injury and casting, but noted that X-
rays disclosed no abnormalities and there was a full range of 
painless motion and a normal gait.  Based on three 
determinations of normal in conjunction with entrance, we 
conclude that the appellant is entitled to a presumption of 
sound condition.

In May 1966, the appellant reported that he had pulled a 
ligament while in jump school.  The May 1966 X-ray report 
noting that there was soft tissue calcification and the 
appearance of a bone fragment which appears to be an old 
injury does not rebut the presumption of soundness.  The use 
of the term "appears" to be due to old injury does not give 
rise to clear and unmistakable evidence that this condition 
preexisted service and we are therefore presented with two 
injuries, one inservice and the other prior to service.  When 
the May 1966 X-ray report is compared with the interpretation 
of X-rays at entrance, it would take medical evidence to 
establish a relationship to the preservice trauma described 
by the appellant.  Although the term "old" is used, there 
is nothing that establishes the age or establishes that 
"old" meant prior to service.

As for the left ankle, the appellant has established 
continuity of symptomatology from the inservice injury.  
However, in the absence of a competent medical opinion that 
diagnoses a post-service right ankle disability or links that 
to the post-service symptomatology, the claim is not well 
grounded.  As for the left ankle, the appellant as a lay 
person lacks the medical training and expertise to enter a 
diagnosis regarding his right ankle.  Competent evidence that 
would support the appellant's contention that his ankles were 
weakened during service has not been presented.  

5.  Hepatitis.

The appellant has brought forth competent evidence of a post-
service diagnosis of Hepatitis C.  He has attributed it to 
blood exposure during boxing in service.  Although hepatitis 
of any type was not diagnosed in service, exposure to blood 
is consistent with the type of service on the boxing team 
performed by this veteran, and a lay person is competent to 
report blood exposure in the manner he described. 

Competent evidence that links the diagnosis of hepatitis C 
post-service to service or inservice blood exposure has not 
been presented.  Therefore, in the absence of a diagnosis of 
hepatitis in service or a competent opinion linking the post-
service diagnosis to service or inservice blood exposure, the 
claim for service connection for hepatitis C is not well 
grounded.  

The Board has accepted the appellant's testimony that he was 
exposed to blood in service and considered his testimony that 
he had undertaken no other activities that would have exposed 
him to the hepatitis virus after service.  Although the Board 
does not dispute these assertions, since this involves a 
question of medical fact, medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  A well grounded claim for 
service connection for hepatitis in this case requires 
competent medical evidence that links the post-service 
diagnosis of hepatitis C to inservice blood exposure.  In its 
absence, the claim is not well grounded. 


ORDER

An increased rating for injury to the xiphoid with tenderness 
is denied.  An increased rating for deviated nasal septum, 
right is denied.  Service connection for a back injury to 
include degenerative disc disease of the lumbar spine; 
residuals of a right thumb injury; residuals of a skull 
injury; a left foot or ankle disability; a right foot or 
ankle disability; and hepatitis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

